Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sergi (US 20150129408). 
Regarding claim 1, Sergi an input operation device with a capacitive sensor, comprising: a touch sensor part (4, 6, 10) that includes an operation surface 4 (top surface) on which an input operation is performed, and a detection part 10 of the capacitive sensor; a detection value changing part 15 that is arranged on a back surface  side 16 (top surface)  opposite to the operation surface of the touch sensor part and that changes a detection value of the capacitive sensor depending on approaching or contact of the detection part; and a supporting part (13, 16) that supports the touch sensor part in a state in which the detection value changing part and the touch sensor part are separated from each other, wherein: the supporting part includes an elastically shape-changeable part 13 that elastically changes shape so as to bring the detection part closer to or into contact with the detection value changing part in response to pressing of the operation surface (paragraph 25), and the capacitive sensor generates a 
Regarding claim 2, Sergi the input operation device wherein the supporting part includes a base part 16; the elastically shape-changeable part 13 has a shape that extends from the base part toward the touch sensor part; and the detection value changing part 15 is surrounded by the elastically shape-changeable part (Figs. 1-3).  
Regarding claim 3, Sergi the input operation device comprising: a plurality of the detection parts 10, a plurality of the supporting parts (the deformable layer 13 and the circuit 16 define a plurality of supporting regions), and a plurality of the detection value changing parts 15, wherein the supporting parts and the detection value changing parts are arranged with correspondence to each of the detection parts (Figs. 1-3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sergi in view of Galmiche, et al. (US 20020112942).
Regarding claim 4, Sergi does not teach a light source that illuminates the operation surface. However, Galmiche teaches a similar input operation device that have a light source 9  that illuminates the operation surface 1 in a case in which the first detection value is generated (Fig. 1-2 and paragraph 59-60).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Galmiche in the input device of Sergi to provide an illuminated input device.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art fails to teach or show, alone or in combination, the claimed input device wherein: the touch sensor part includes a shield layer, and the shield layer being arranged at a position that is closer to the operation surface than an electrode of the detection part and that partially overlaps the electrode of the detection part in plan view of the touch sensor part.  
Regarding claim 7, the prior art fails to teach or show, alone or in combination, the claimed input device wherein: the capacitive sensor includes a first electrode that generates the first detection value and a second electrode that generates the second detection value, and the touch sensor part includes a shield layer, and the shield layer being arranged at a position that is closer to the operation surface than the second electrode and that overlaps the second electrode in plan view of the touch sensor part.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.